                Case 1:20-cv-01127-JMF Document 140 Filed 01/19/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK


         STATE OF NEW YORK,

                               Plaintiff,

                v.                                                   No. 20 Civ. 1127 (JMF)
         PETER GAYNOR1, in his official capacity as
         Acting Secretary of Homeland Security, et al.,

                               Defendants.



                         MOTION FOR LEAVE TO WITHDRAW AS COUNSEL
               Pursuant to Local Civil Rule 1.4, I, Elena Goldstein, respectfully ask this Court for leave

     to withdraw as counsel for the State of New York due to my pending departure from the New

     York State Office of the Attorney General. Attorney Daniela Nogueira will continue to represent

     the State of New York as the case proceeds. My withdrawal as counsel will not cause disruption

     to the proceeding and will not involve assertion of a charging or retaining lien.

Application GRANTED. The Clerk of Court is directed to update the docket
to reflect both the termination of Ms. Goldstein as counsel and the
substitution of Acting Secretary Gaynor as Defendant and to terminate ECF
No. 137. SO ORDERED.




                        January 19, 2021




     1
      Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Peter Gaynor is hereby
     substituted for Chad Wolf, who resigned on January 11, 2021.
                                                          1
      Case 1:20-cv-01127-JMF Document 140 Filed 01/19/21 Page 2 of 2




DATED: January 15, 2021
                                        Respectfully submitted,
                                        LETITIA JAMES
                                        Attorney General of the State of New York

                                        By: /s/ Elena Goldstein
                                        Elena Goldstein,
                                         Deputy Bureau Chief, Civil Rights Bureau
                                        Office of the New York State Attorney
                                        General
                                        New York, New York 10005
                                        Phone: (212) 416-6201
                                        elena.goldstein@ag.ny.gov

                                        Attorney for the State of New York




                                    2
